Exhibit 10.5
 
GUARANTEE (this “Agreement”), dated as of May 11, 2010, made by CHARTER
COMMUNICATIONS, INC., a Delaware corporation (the “Guarantor”).
 
Reference is made to the Credit Agreement, dated as of March 6, 2007, among CCO
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, together with any successor, the
“Administrative Agent”), BANC OF AMERICA SECURITIES LLC and J.P. MORGAN
SECURITIES INC., as co-syndication agents, and CITIGROUP GLOBAL MARKETS INC.,
CREDIT SUISSE SECURITIES (USA) LLC and DEUTSCHE BANK SECURITIES INC., as
co-documentation agents.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Credit Agreement.
 
Section 1.01.  Guarantee.  The Guarantor irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Obligations for the benefit of the
Lenders.
 
Section 1.02.  Guarantee of Payment; Continuing Guarantee.  The Guarantor
further agrees that its guarantee hereunder constitutes a guarantee of payment
when due (whether or not any bankruptcy or similar proceeding shall have stayed
the accrual or collection of any of the Obligations or operated as a discharge
thereof) and not of collection.
 
Section 1.03.  Agreement to Pay; Subrogation.  In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
Lender has at law or in equity against the Guarantor by virtue hereof, upon the
failure of the Borrower to pay any Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, the Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Lender
in cash the amount of such unpaid Obligation.
 
Section 1.04.  Termination or Release.  This Agreement and the guarantee made
herein shall terminate when all the Obligations have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement.
 
Section 1.05.  Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York.
 
Section 1.06.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.2 of the Credit Agreement.  The
Guarantor’s address for notices shall be that of the Borrower.
 


 
 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Guarantor has duly executed this Agreement as of the day
and year first above written.
 
 
                         CHARTER COMMUNICATIONS, INC.
 
                            By:

  /s/ Thomas M. Degnan              
Name:  Thomas M. Degnan
 
Title:  Vice President - Finance
           and Corporate Treasurer

 
                           
 
 